UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-16867 UTG, INC. (Exact name of registrant as specified in its charter) Delaware 20-2907892 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5 P.O. BOX 5147 SPRINGFIELD, IL62705 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (217) 241-6300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company. Yes [] No [X] The number of shares outstanding of the registrant’s common stock as of July 31, 2009, was 3,825,355. UTG, INC. AND SUBSIDIARIES (The “Company”) TABLE OF CONTENTS PART 1.FINANCIAL INFORMATION …………… ITEM 1.FINANCIAL STATEMENTS…………… 3 Consolidated Balance Sheets of June 30, 2009 and December 31, 2008………….…………… 3 Consolidated Statements of Operations for three and six months ended June 30, 2009 and 2008…………… 4 Consolidated Statement of Changes in Shareholders’ Equity and Comprehensive Income For the six months ended June 30, 2009…………… 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008……… 6 Notes to Consolidated Financial Statements …………….… 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS…………… 18 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK.…………… 25 ITEM 4.CONTROLS AND PROCEDURES…………….……………. 26 PART II.OTHER INFORMATION…………….……………. 28 ITEM 1.LEGAL PROCEEDINGS …………….…………… 28 ITEM 1A. RISK FACTORS…………… 28 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS…………… 28 ITEM 3.DEFAULTS UPON SENIOR SECURITIES…………… 28 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS…………… 28 ITEM 5.OTHER INFORMATION…………… 28 ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K…………… 29 SIGNATURES…………… 30 EXHIBIT INDEX…………… 31 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements UTG, Inc. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS 2008* Investments: Investments held for sale: Fixed maturities, at market (cost $170,786,766 and $175,053,102) $ $ Equity securities, at market (cost $14,689,707 and $32,171,722) Mortgage loans on real estate at amortized cost Investment real estate, at cost, net of accumulated depreciation Policy loans Cash and cash equivalents Securities of affiliate Accrued investment income Reinsurance receivables: Future policy benefits Policy claims and other benefits Cost of insurance acquired Deferred policy acquisition costs Property and equipment, net of accumulated depreciation Income taxes receivable, current Other assets $ $ Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Policy liabilities and accruals: Future policy benefits $ $ Policy claims and benefits payable Other policyholder funds Dividend and endowment accumulations Deferred income taxes Notes payable Other liabilities Total liabilities Minority interests in consolidated subsidiaries Shareholders' equity: Common stock - no par value, stated value $.001 per share Authorized 7,000,000 shares - 3,826,619 and 3,834,031 shares issued after deducting treasury shares of 403,349 and 400,315 Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ * Balance sheet audited at December 31, 2008. See accompanying notes. UTG, Inc. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenues: Premiums and policy fees $ $ $ Reinsurance premiums and policy fees Net investment income Realized investment gains (losses), net Other income Benefits and other expenses: Benefits, claims and settlement expenses: Life Reinsurance benefits and claims Annuity Dividends to policyholders Commissions and amortization of deferred policy acquisition costs Amortization of cost of insurance acquired Operating expenses Interest expense Loss before income taxes, minority interest and equity in earnings of investees Income tax benefit (expense) Minority interest in gain (loss) of consolidated subsidiaries Net (loss) $ $ $ Basic (loss) per share from continuing operations and net (loss) $ $ $ Diluted(loss) per share from continuing operations and net (loss) $ $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding 3,846,444See accompanying notes. Consolidated Statement of Shareholders’ Equity for the Period ended June 30, 2009. UTG, Inc. AND SUBSIDIARIES Consolidated Statement of Changes in Shareholders' Equity and Comprehensive Income June 30, 2009 (Unaudited) Six Months Ended Common stock June 30, 2009 Balance, beginning of year $ Issued during year Purchase treasury shares 0 Balance, end of period Additional paid-in capital Balance, beginning of year Issued during year Purchase treasury shares 0 Balance, end of period Retained Earnings Balance, beginning of year Net loss Balance, end of period Accumulated other comprehensive income Balance, beginning of year Other comprehensive income Unrealized holding gains on securities net of minority interest, reclassification adjustment and taxes Balance, end of period Total shareholders' equity, end of period $ Comprehensive income Net loss $ Unrealized holding gains on securities net of minority interest, reclassification adjustment and taxes Total comprehensive income $ See accompanying notes. UTG, Inc. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, June 30, Increase (decrease) in cash and cash equivalents Cash flows from operating activities: Net (loss) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Amortization/accretion of fixed maturities Realized investment losses Unrealized investment losses included in income 0 Amortization of deferred policy acquisition costs Amortization of cost of insurance acquired Depreciation Minority interest Change in accrued investment income Change in reinsurance receivables Change in policy liabilities and accruals Charges for mortality and administration of universal life and annuity products Interest credited to account balances Change in income taxes receivable/payable Change in other assets and liabilities, net Net cash provided by (used in) operating activities Cash flows from investing activities: Proceeds from investments sold and matured: Fixed maturities held for sale Equity securities Mortgage loans Real estate Policy loans Total proceeds from investments sold and matured Cost of investments acquired: Fixed maturities held for sale Equity securities Mortgage loans Real estate Policy loans Total cost of investments acquired Purchase of securities of affiliate Purchase of property and equipment 0 Net cash provided by (used in) investing activities Cash flows from financing activities: Policyholder contract deposits Policyholder contract withdrawals Payments on notes payable Purchase of stock of affiliates 0 Purchase of treasury stock Net cash used in financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period See accompanying notes. UTG, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements 1. BASIS OF PRESENTATION The accompanying consolidated financial statements have been prepared by UTG, Inc. (“UTG”) and its consolidated subsidiaries (“Company”) pursuant to the rules and regulations of the Securities and Exchange Commission.Although the Company believes the disclosures are adequate to make the information presented not be misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto presented in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission for the year ended December31, 2008. The information furnished reflects, in the opinion of the Company, all adjustments (which include only normal and recurring accruals) necessary for a fair presentation of the results of operations for the periods presented.Operating results for interim periods are not necessarily indicative of operating results to be expected for the year or of the Company’s future financial condition. This document at times will refer to the Registrant’s largest shareholder, Mr. Jesse T. Correll and certain companies controlled by Mr. Correll.Mr. Correll holds a majority ownership of First Southern Funding LLC (“FSF”), a Kentucky corporation, and First Southern Bancorp, Inc. (“FSBI”), a financial services holding company that owns 100% of First Southern National Bank (“FSNB”), which operates in the State of Kentucky.Mr. Correll is Chief Executive Officer and Chairman of the Board of Directors of UTG and is currently UTG’s largest shareholder through his ownership control of FSF, FSBI and affiliates.At June 30, 2009 Mr. Correll owns or controls directly and indirectly approximately 63% of UTG’s outstanding stock. UTG, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements - Continued At June 30, 2009 consolidated subsidiaries of UTG, Inc. were as depicted on the following organizational chart. 2. INVESTMENTS A. Available for Sale Securities As of June 30, 2009 and December31, 2008, fixed maturities and fixed maturities held for sale represented 61% and 58%, respectively, of total invested assets. As prescribed by the various state insurance department statutes and regulations, the insurance companies’ investment portfolio is required to be invested in investment grade securities to provide ample protection for policyholders. In light of these statutes and regulations, and the Company’s business and investment strategy, the Company generally seeks to invest in United States government and government agency securities and other high quality low risk investments.As of June 30, 2009, the carrying value of fixed maturity securities in default as to principal or interest was immaterial in the context of consolidated assets, shareholders’ equity or results from operations.The investments held for sale are carried at market, with changes in market value directly charged to shareholders’ equity.During the first quarter of 2008, management decided that the remaining fixed maturity investments categorized as held to maturity should be classified as available for sale to provide additional flexibility and liquidity.As such, all fixed maturity investments are available for sale.The remaining fixed maturities in the held to maturity category had become relatively small over recent years.Management determined it would be in the Company’s best interest to be in a position to sell any fixed maturity holding should a need arise rather than having to chose only from a portion of the portfolio. B. Trading Securities Securities designated as trading securities are reported at fair value, with gains or losses resulting from changes in fair value recognized in earnings.Trading securities include exchange traded equities and exchange traded equity options.The fair value of trading securities included in other assets and other liabilities as of June 30, 2009 was $2,642,530 and $4,776,555 respectively. Trading securities unrealized losses in other assets as of June 30, 2009, were $(261,518). Unrealized losses in other liabilities due to trading securities as of June 30, 2009, were $(71,153).Realized losses from trading securities as of June 30, 2009 were $(5,717). Trading securities are classified in cash flows from operating activities. Trading revenue charged to net income from trading securities was: Trading Revenue Included in Other Income June 30, 2009 June 30, 2008 Type of Instrument Unrealized Gains (Losses) Unrealized Gains (Losses) Equity $- C. Derivatives As of June 30, 2009, the Company held derivative instruments in the form of equity options.The Company currently does not designate derivatives has hedging instruments.Exchange traded equity options are combined with exchange traded equity securities in the Company’s trading portfolio, with the primary objective of generating a fair return while reducing risk.These derivatives are included in other assets and other liabilities at fair value, with unrealized gains and losses recognized in other income.The fair value of derivatives included in other assets and other liabilities as of June 30, 2009 was $766,800 and $16,850 respectively. Realized gains due to derivatives as of June 30, 2009 and December31, 2008 were $4,439 and $0 respectively. Unrealized losses included in other assets due to derivatives as of June 30, 2009 and December31, 2008 was $(258,245) and $0 respectively. Unrealized gains included in other liabilities due to derivatives as of June 30, 2009 and December31, 2008 was $49,888 and $0 respectively. 3. NOTES PAYABLE At June 30, 2009 and December31, 2008, the Company had $14,418,288 and $15,616,766, respectively of long-term debt outstanding. On December8, 2006, UTG borrowed funds from First Tennessee Bank National Association through execution of an $18,000,000 promissory note.The note is secured by the pledge of 100% of the common stock of UG.The promissory note carries a variable rate of interest based on the 3 month LIBOR rate plus 180 basis points.The initial rate was 7.15%.Interest is payable quarterly.Principal is payable annually beginning at the end of the second year in five installments of $3,600,000. The loan matures on December 7, 2012.The Company borrowed $0 and has made $0 in principal payments in 2009. At June 30, 2009 the outstanding principal balance on this debt was $10,492,805. The next required principal payment on this debt is due in December of 2010. In addition to the above promissory note, First Tennessee Bank National Association also provided UTG, Inc. with a $5,000,000 revolving credit note.This note is for a one-year term and may be renewed by consent of both parties.The credit note is to provide operating liquidity for UTG, Inc. and replaces a previous line of credit provided by Southwest Bank.Interest bears the same terms as the above promissory note.The collateral held on the above note also secures this credit note.During 2009, UTG, Inc had no borrowings from the note and the Company had no outstanding balance attributable to this note. On June1, 2005, UG was extended a $3,300,000 line of credit from the First National Bank of Tennessee.The LOC is for a one-year term from the date of issue.The interest rate on the LOC is variable and indexed to be the lowest of the U.S. prime rates as published in the Wall Street Journal, with any interest rate adjustments to be made monthly.During 2009, UG had no borrowings from the LOC and the Company had no outstanding balance attributable to this LOC. In November 2007, UG became a member of the FHLB.This membership allows UG access to additional credit up to a maximum of 50% of the total assets of UG.To be a member of the FHLB, UG was required to purchase shares of common stock of FHLB.Borrowing capacity is based on 50 times each dollar of stock acquired in FHLB above the “base membership” amount.UG’s current LOC with the FHLB is $15,000,000.During 2009, UG had no borrowings on the LOC. At June 30, 2009 UG has no outstanding balance attributable to this LOC. In January 2007, UG became a 51% owner of the newly formed RLF Lexington Properties LLC (“Lexington”). The entity was formed to hold, for investment purposes, certain investment real estate acquired. As part of the purchase price of the real estate owned by Lexington, the seller provided financing through the issuance of five promissory notes of $1,200,000 each totaling $6,000,000. The notes bear interest at the fixed rate of 5%. The notes came due beginning on January 5, 2008, and each January 5 thereafter until 2012 when the final note is repaid.As of June 30, 2009 the outstanding balance was $3,600,000. On February 7, 2007, HPG Acquisitions (“HPG”), a 74% owned affiliate of the Company, borrowed funds from First National Bank of Midland, through execution of a $373,862 promissory note. The note is secured by real estate owned by HPG. The note bears interest at a fixed rate of 5%. The first payment was due January 15, 2008.
